PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schmidt, Brenda
Application No. 15/783,896
Filed: 13 Oct 2017
For: Systems and Methods For Performing Health Risk Assessments and Risk Stratification On A Patient Population
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 15, 2021, to revive the above-identified application.  

A review of the record discloses that a final Office action was mailed on December 11, 2020, which set a period for reply of three (3) months. An amendment and two month extension of time under the provisions of 37 CFR 1.136(a) were filed on May 11, 2021. Since the amendment filed did not place the application in condition for allowance, the application was held abandoned on May 12, 2021. The present petition along with a Request for Continued Examination (RCE), and the fee of $680.001 were received on December 15, 2021.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed December 15, 2021, a decision on the petition was never rendered.  However, a non-final Office action was mailed December 22, 2021, which set a period for reply of three (3) month.    

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on December 15, 2021, the present petition is granted nunc pro tunc.

Petitioner is advised that a non-final Office action was mailed December 22, 2021, that requires a reply.

Telephone inquiries concerning this decision may be directed to Jamice Brantley at (571) 272-3814.



/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                        






    
        
            
    

    
        1 As authorized, the petitioner’s deposit account has been charged in the amount of $680.00 for the RCE fee.